Fbankenthaler, J.
The principle upon which petitioner relies in making this application is not applicable here. The junior interest held by the liquidator does not represent the unsold portion of a mortgage retained by the company which guaranteed the sold portion. The junior interest was created by and acquired from Title Guarantee and Trust Company, and the rights of the liquidator as to said junior interest are no different, merely because the company for which he is liquidator guaranteed the senior interest, than his rights would be if said company had not guaranteed the senior interest. Furthermore, the relief sought is contrary to the provisions of the plan of reorganization and the extension and modification agreement.
Motion denied. Order signed.